DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 11/23/2020 are acknowledged and have been fully considered.  Claims 1-4, 8, 9, and 11-32 are now pending.  Claims 5-7 and 10 are canceled; claims 1, 24, 25, and 27 are amended; no claims are withdrawn; claims 28-32 are new.
Claims 1-4, 8, 9, and 11-32 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Advisory Note
Applicant is advised that should claim 4 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 8, 9, 11-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US 5,702,519) in view of Seo et al. (US 2011/0052485).
Nitta et al. teaches a flaky substrate (i.e. flakes, see abstract).  Nitta et al. teaches platelet-shaped aluminum oxide which is composed of aluminum oxide and titanium oxide.  Nitta et al. teaches a process for producing flaky aluminum oxide, comprising preparing (a) an aqueous solution of at least one water-soluble aluminum salt and at least one titanium salt and (b) an aqueous solution of at least one alkali carbonate in an amount approximately equivalent to said water-soluble aluminum salt and titanium salt in said aqueous solution (a), uniformly dissolving at least one alkali metal sulfate and phosphoric acid or a phosphate in either aqueous solution (a) or aqueous solution (b), mixing said aqueous solutions (a) and (b) to give a suspension or gel containing hydrolyzates, drying the suspension or gel by evaporation, and molten-salt treating the dried product by heating to give a solid product, and optionally water washing, filtering, and drying (see claim 8). Nitta et al. teaches an average particle diameter of about 5-60µm, a thickness less than about 1µm, and an aspect ratio (particle diameter/thickness) greater than about 20 (see column 2, lines 25-28).
Nitta et al. does not teach that the aluminum is not doped. Nitta et al. does not teach a D50-value of 5-15µm and a D80 value of less than 20µm.
2 (see [0022]). Seo et al. teaches use as a raw material of paint, plastic, ink, cosmetic and glaze (see [0001]).
Regarding claims 1 and 28, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to not dope the aluminum oxide flakes of Nitta et al. as taught by Seo et al.  One would be motivated to do so with a reasonable expectation of success, as both are drawn to aluminum oxide flakes, and Seo et al. teaches that non-doped aluminum oxide flakes can be successfully utilized in a variety of applications (see [0001]).  Further, Nitta et al. teaches the same process that is set forth in the instant claim.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product, specifically a material with a D50-value of 5-15µm and a D80 value of less than 20µm.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted 
Regarding claim 2, Nitta et al. teaches at least one alkali metal sulfate (see claim 8).
Regarding claim 3, Nitta et al. teaches sodium sulfate, potassium sulfate, lithium sulfate and combinations thereof (see column 3, lines 52-55).
Regarding claims 4 and 23, Nitta et al. teaches a desirable alkali carbonate is sodium carbonate and potassium carbonate (see column 3, lines 40-44).
Regarding claim 8, Nitta et al. teaches a molar ratio of the mineralizer (i.e. the sulfate) to aluminum ranges from 2.0-4.0 (See Table 1).
Regarding claim 9, Nitta et al. teaches heating at various temperatures, including 1200°C (Example 3) and 1100°C (Example 5).
Regarding claims 11-13, 21, 24, and 25 Nitta et al. teaches the same process that is set forth in the instant claim.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product.
Regarding claim 14, Nitta et al. teaches a pearlescent pigment prepared by coating the flaky substrate with a metal oxide (see column 2, lines 8-10).
	Regarding claim 15, Nitta et al. teaches that the coating includes titanium oxide and iron oxide (see column 5, lines 43-51).
	Regarding claims 16-18, Nitta et al. teaches adding the flaky aluminum oxide to a paint (i.e. decorative application), plastic, ink (i.e. decorative application), cosmetic (i.e. decorative application and personal care applications), or glaze composition (see column 2, lines 64-67).

	Regarding claim 20, Nitta et al. teaches paint for automobiles with the flaky aluminum oxide (See Example 10).  Nitta et al. discloses that the composition includes "Acrydic 47-712" (an acrylic resin, a film former), "Superbekkamine G821-60” (a melamine resin, a film former), ethyl acetate (a solvent), n-Butano (a solvent), and Solvesso 150 (see Example 10).
Regarding claim 22, Nitta et al. teaches at least one alkali metal sulfate (see claim 8).
Regarding claim 26, Nitta et al. teaches the amount (in mol) of the mineralizer is preferably 1 to 5 times the amount of the water-soluble aluminum salt (see column 3, lines 55-57).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the use of a 0.5 mole ratio to have the same properties as 1.  
Regarding claims 29-32, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (U.S. 5,702,519).
Nitta et al. teaches a flaky substrate (i.e. flakes, see abstract).  Nitta et al. teaches platelet-shaped aluminum oxide which is composed of aluminum oxide and titanium oxide.  Nitta et al. teaches a process for producing flaky aluminum oxide, comprising preparing (a) an aqueous solution of at least one water-soluble aluminum salt and at least one titanium salt and (b) an aqueous solution of at least one alkali carbonate in an amount approximately equivalent to said water-soluble aluminum salt and titanium salt in said aqueous solution (a), uniformly dissolving at least one alkali metal sulfate and phosphoric acid or a phosphate in either aqueous solution (a) or aqueous solution (b), mixing said aqueous solutions (a) and (b) to give a suspension or gel containing hydrolyzates, drying the suspension or gel by evaporation, and molten-salt treating the dried product by heating to give a solid product, and optionally water washing, filtering, and drying (see claim 8). Nitta et al. teaches an average particle diameter of about 5-60µm, a thickness less than about 1µm, and an aspect ratio (particle diameter/thickness) greater than about 20 (see column 2, lines 25-28).
50-value of 5-15µm and a D80 value of less than 20µm.
However, regarding claim 27, Nitta et al. teaches the same process that is set forth in the instant claim.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product, specifically a material with a D50-value of 5-15µm and a D80 value of less than 20µm.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  It is noted that the transitional phrase is “comprising” which does not is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that the purpose of the process of Nitta et al. is to produce aluminum oxide particles composed of aluminum oxide and titanium oxide and that 
Applicant argues that there is no suggestion that the process of Nitta et al. provides for the formation of AI2O3 flakes with a D50-value of 5-15µm and a D80 value of less than 20µm.  However, Nitta et al. teaches the same process that is set forth in the instant claim.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product, specifically a material with a D50-value of 5-15µm and a D80-value of less than 20µm.  It is noted that Nitta et al. teaches samples with particle diameters of 3-16µm (see Table 2).  
Further, if Applicant is arguing that the use of the same process as taught by Nitta et al. in view of Seo and set forth in the instant claims results in a different product (i.e. one that does not have the claimed D50-value and D80-value), there may be issues .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Nitta et al. does not teach by a process that does not require phosphate.  However, as noted in the rejection of record, the transitional phrase is “comprising” which does not is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4, 8, 9, and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,647,861 (previously rejected as copending Application No. 14/264431). 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,647,861 is drawn to AI2O3 flakes having a particle thickness of 130-400 nm, a D50-value of 15-30 pm, a D90-value of 30-45 pm, a D10-value of < 9.5 pm and wherein the flakes are α-alumina flakes.  Additionally, claim 22 of U.S. Patent No. 10,647,861 is drawn to the same process as instantly claimed in the instant application.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product.

Claims 1-4, 8, 9, and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,457,812 (previously rejected as copending Application No. 14/261458). 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,457,812 is drawn to Al2O3 flakes having a particle thickness of 550-1000 nm, a D50-value of 15-30 μm, a D90-value of 30-45 μm and a D10-value of ≤9.0 μm and wherein the Al2O3 flakes are α-alumina flakes. Additionally, claim 23 of U.S. Patent No. 10,457,812 is drawn to the same process as 

Response to Arguments
Applicant argues that pending claim 1 of Serial No. 14/264,431 (now U.S. Patent No. 10,647,861) does not suggest the AI2O3 flake of applicants’ claims having a D50-value of 5-15µm and a D80 value of less than 20µm. However, as noted in the rejection of record, claim 22 of U.S. Patent No. 10,647,861 is drawn to the same process as instantly claimed in the instant application.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product.  It is noted that the transitional phrase is “comprising” which does not is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Applicant argues that pending claim 1 of Serial No. 14/261,458 (now U.S. Patent No. 10,457,812) does not suggest the AI2O3 flake of applicants’ claims having a D50-value of 5-15µm and a D80 value of less than 20µm. However, as noted in the rejection of record, claim 23 of U.S. Patent No. 10,457,812 is drawn to the same process as instantly claimed in the instant application.  A person of ordinary skill in the art would reasonably expect the use of the same process steps to result in the same product. It is noted that the transitional phrase is “comprising” which does not is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Melissa L Fisher/           Primary Examiner, Art Unit 1611